Citation Nr: 1619912	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-46 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to November 19, 2010

2. Entitlement to a rating in excess of 70 percent for PTSD from November 19, 2010.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


REPRESENTATION

Veteran represented by: California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a March 2014 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 70 percent for PTSD, with an effective date of November 19, 2010. Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a March 2016 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.   The hearing was properly conducted. See Bryant v. Shinseki, 23 Vet. App. 488   (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

During the March 2016 Travel Board hearing, the Veteran revoked the California Department of Veteran's Affairs as his representative. To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board considers the Veteran to be unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. Prior to August 31, 2009, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity, but the evidence did not more nearly approximate occupational and social impairment with deficiencies in most areas.

2. From August 31, 2009, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD prior to August 31, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, from August 31, 2009, have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in September 2008 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, VA examination reports from September 2008 and February 2011, and the Veteran's statements.

The Veteran was afforded VA examinations in September 2008 and February 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2008 and February 2011 examination were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The September 2008 and February 2011 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the Veteran's PTSD upon ordinary conditions of daily life and work.  As a result, the Board finds the September 2008 and February 2011 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 50 percent rating for PTSD prior to November 19, 2010, and a 70 percent rating thereafter.  PTSD is rated under 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2015; therefore, the claim is governed by DSM 5. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. 

In a July 2007 VA psychiatry treatment record, the Veteran's psychiatrist noted that the Veteran was still working, but had recently given up responsibilities out of concerns that his declining memory might cause problems.  The psychiatrist reported that the Veteran had flashbacks every night, with resulting disorientation as to time and place.  The Veteran was noted to be "a little jumpy," and had sleep impairment, declining interests in enjoyable activities, feelings of isolation and distractedness, feelings of distance from others, numbness, hypervigilance, and an increased startle response.  The psychiatrist indicated that the Veteran was well-dressed and groomed, cooperative, and friendly. His affect was described as euthymic, but at time pained.  A GAF of 55 was assigned.

In September 2008, the Veteran was afforded a VA examination to determine the nature and severity of his PTSD.  During this examination, the Veteran reported experiencing about 10 full-blown flashbacks over the past year.  The VA examiner noted that he Veteran had difficulty falling asleep due to intrusive thoughts and memories of the war, but that his sleep impairment had improved with treatment.  The VA examiner stated that the Veteran experienced intrusive memories of the war on a daily basis.  The Veteran described himself as jumpy and reacting with an exaggerated startle response, but denied problems with hypervigilance.  The VA examiner stated that the Veteran described an active social network, but reported increasing problems with irritability where he will get into frequent arguments with his girlfriend.  The Veteran described his mood as generally more negative than positive, and described feelings of depression and anxiety.  The VA examiner noted that the Veteran was appropriate dressed and groomed, and open and cooperative with the evaluation.  He was capable of all independent activities of daily living, and had no displays or reports of impairment in communication or behavioral dysfunction.  The Veteran's mood and affect were reported as being generally euthymic and congruent.  The VA examiner noted that the Veteran reported problems with short term memory and concentration, but there were no indications of any thought disorder, paranoia, or suicidal thoughts or feelings.  The VA examiner assigned the Veteran a GAF score of 60.

In an August 2009 VA psychiatry counseling note, the treating psychiatrist noted that the Veteran had reported a single episode of depressed mood with suicidal ideation.  The Veteran indicated that the suicidal ideation had resolved within a few hours, and denied any current suicidal ideation. 

In a May 2010 letter, the Veteran's treating physician, Dr. W. W., stated that he continued to exhibit severe PTSD symptomatology.  Dr. W stated that chronic hyperarousal and frequent traumatic intrusions make it difficult for the Veteran to remain in public settings.  He also described symptoms of significant depression, impaired concentration, anxiety, detachment, and social numbing.  Dr. W stated that the Veteran's PTSD symptoms had a negative impact on his relationships, and he exhibited major impairment in several realms of functioning, most notably in the public/occupational environments.

In a September 2010 VA psychiatric treatment note, the Veteran's treating physician noted that the Veteran had expressed concerns about worsening memory and losing his train of thought.  He displayed symptoms of depressed mood, gloomy outlook, anergia, poor motivation, poor concentration, and cognitive impairment.  The Veteran presented with prominent symptoms of hyperarousal, nightmares, intrusive memories, and depressed mood.  The physician assigned a GAF score of 55.

A September 2010 VA psychotherapy treatment record noted that the Veteran continued to report hypervigilance and discomfort in crowds, but felt that this was manageable. 

In January 2011, the Veteran was afforded a VA examination to determine the nature and severity of his PTSD.  While the VA examiner did not review the claims file, he did review the Veteran's September 2008 VA examination report and the Veteran's VA treatment records. Furthermore, the Board notes that the January 2011 VA examiner also conducted the September 2008 VA examination. Therefore, the VA examination was adequate, despite the VA examiner's inability to review the claims file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008); Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not require where it would not change the objective and dispositive findings made during a medical examination); Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability, not the medical history, is of primary concern). 

The January 2011 VA examiner reported that the Veteran had difficulty falling and maintaining sleep.  He noted that the Veteran had frequent nightmares, mixed with "half twilight memories of combat."  The VA examiner stated that the Veteran had intrusive memories and angry feelings related to his combat experience. The Veteran reported an exaggerated startle response and irritability, particularly around his girlfriend. While the VA examiner stated that het Veteran was able to socialize appropriately with others, he had become increasingly withdrawn out of concern about his memory problems. Memory issues led the Veteran to voluntarily cease working about 2008. The VA examiner reported that the Veteran was able to manage all independent adult activities of daily living, and displayed no dysfunctional behavior patterns. The VA examiner noted that during the VA examination the Veteran occasionally lost his train of thought and needed to be redirected back to the conversation. The Veteran indicated that this had been a problem for about the previous two years. He denied any clear suicidal thoughts or intentions, but admitted to passive thoughts of suicide. The VA examiner assigned a GAF score of 50. 

In March 2016, the Veteran and his daughter testified in a Travel Board hearing before the undersigned Veterans Law Judge.  They indicated that the Veteran now lived with and had a good relationship with his daughter, but rarely speaking with his son.  The Veteran described experiencing PTSD symptoms of significant chronic sleep impairment, intrusive thoughts, flashbacks, significant memory impairments, and relationship impairments.  He also described having illogical thoughts.  The Veteran denied experiencing delusions or hallucinations. He stated that he had previously experienced disorientation, but that he no longer experienced that symptom of PTSD. Both the Veteran and his daughter stated that he had never exhibited inappropriate behavior, been unable to maintain his personal hygiene, or been a danger to himself or others.  The Veteran's daughter also stated that the Veteran was depressed and had trouble sleeping. 

Overall, the above evidence offers probative evidence of occupational and social impairment with reduced reliability and productivity prior to August 31, 2009.  For these reasons, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the 50 percent disability rating for the rating appeal period prior to August 31, 2009. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating of 70 percent have not been met or more nearly approximated for the period prior to August 31, 2009.  The evidence during the appeal period prior to August 31, 2009 does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The evidence shows no symptoms of obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  Although the Veteran reported stepping down from work responsibilities due to concerns over his memory impairment, the record does not reflect total occupational and social impairment such that a 100 percent disability rating would be appropriate. 

In short, the evidence of record supports the conclusion that the Veteran is not entitled to a disability rating in excess of 50 percent during the period on appeal prior to August 31, 2009.  The findings of more serious impairment were first shown on August 31, 2009 when the Veteran reported during a VA psychotherapy group that he had experienced a recent suicidal ideation. See Fenderson, 12 Vet. App. at 126. For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD for prior to August 31, 2009.

In addition, the Board finds that, upon review of all of the evidence of record, both lay and medical, for the rating period from August 31, 2009, the Veteran's PTSD manifested symptoms such as suicidal ideation, chronic sleep impairment, irritable behavior, exaggerated startle response, irritability, problems with concentration, near continuous depression affecting the ability to function independently, appropriately and effectively, anxiety, flashbacks, impairment of short-term memory, disturbances of motivation and mood, difficulty adapting to stressful circumstances including work or a work-like setting, speech intermittently illogical, obscure, or irrelevant, hyperarousal, and inability to establish and maintain effective relationships. While the Veteran has maintained relationships with his daughter, the evidence also indicates that he has difficulty with other interpersonal relationships. 

Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, and mood. For these reasons, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the rating appeal period from August 31, 2009. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal. The evidence during the appeal period does not show that the Veteran experienced total occupational and social impairment. The evidence shows no symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, or memory loss for names of close relatives, own occupation, or own name. Although the Veteran reported that he no longer works due to concerns about his memory, the record does not reflect total occupational and social impairment. As discussed above, the Veteran has maintained a good relationship with his daughter.

In short, the Board does not find evidence that the rating assigned for the PTSD should be higher than 50 percent prior to August 31, 2009 and 70 percent thereafter. The findings of more serious impairment justifying a 70 percent rating were first shown in August 2009 during a VA psychotherapy group session. See Fenderson, 12 Vet. App. at 126. For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to August 31, 2009, and 70 percent thereafter.

Extraschedular 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of suicidal ideation, anxiety, work and social impairment, depression, impaired memory, panic attacks, disturbances of motivation and mood, and chronic sleep impairment.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In an August 2012 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities to include PTSD from August 18, 2009.  Therefore, entitlement to a TDIU is not considered part of the present appeal.






ORDER

Entitlement to a rating in excess of 50 percent prior to August 31, 2009 for PTSD is denied.

Entitlement to a rating of 70 percent, but no higher, from August 31, 2009, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


